         Case 6:18-cv-01019-JWB-TJJ Document 85 Filed 01/28/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

AIMEE HUFFMAN,                                 )
                                               )
                               Plaintiff,      )
                                               )
v.                                             )              Case No. 18-cv-1019-JWB-TJJ
                                               )
THE MIRROR, INC.,                              )
                                               )
                               Defendant.      )


                                MEMORANDUM AND ORDER

         This matter is before the Court on Defendant The Mirror, Inc.’s Motion to Compel

Plaintiff’s Amended Responses to Defendant’s First Requests for Production (ECF No. 72).

Pursuant to Federal Rule of Civil Procedure 37 and D. Kan. Rule 37.1, Defendant asks the Court

to enter an order compelling Plaintiff to produce certain documents responsive to Defendant’s

First Requests for Production in a different format. Plaintiff has responded to the motion. As set

forth below, the Court will deny Defendant’s motion.

I.       Relevant Background

         When the stay of this case expired, the Court set a deadline for Defendant to file a motion

to compel Plaintiff’s responses to discovery Defendant had served and to which Plaintiff had

responded before the stay took effect.1 On October 21, 2020, Defendant sent a golden rule letter

to Plaintiff, and that same day counsel conferred and resolved their disagreements with the

exception of Plaintiff’s response to RFP No. 18. On November 9, 2020, Plaintiff served her

supplemental discovery responses, and four days later Defendant timely filed this motion.

Plaintiff responded, noting that she had produced Facebook data related to The Mirror and to her


1
    See ECF No. 64. The Court twice extended this deadline. See ECF Nos. 67, 71.


                                                   1
         Case 6:18-cv-01019-JWB-TJJ Document 85 Filed 01/28/21 Page 2 of 5




job search. Although Defendant’s motion requests Facebook data related to Plaintiff’s mental

health, Plaintiff denied that the parties had conferred on that subject. After Plaintiff filed her

response, counsel conferred again and were able to resolve the scope of the Facebook data

Plaintiff would produce. Accordingly, in its reply, Defendant narrowed the relief it requests,

asking only for an order requiring Plaintiff to produce the native format of her Facebook and

Twitter posts and messages.2

          Although it is unclear whether Defendant has complied with the requirements of D. Kan.

Rule 37.2 with respect to the sole remaining issue, in the interest of judicial economy the Court

will not deny the motion on that ground.

II.       Analysis

          Because Defendant no longer seeks to compel Plaintiff to produce additional documents,

the Court need not conduct relevance analysis under Fed. R. Civ. P. 26(b). Instead, the parties’

ESI agreement which is reflected in the Scheduling Order entered in this case primarily

determines the outcome.

          Plaintiff produced her social media data in PDF format. In her response, she describes the

process she used as follows:

          Facebook communications were obtained by downloading an archive,
          screenshotting the responsive communications, pasting them onto a Word
          document, and converting them to a PDF file. . . . The only native format files
          available are contained within the archive bundle, which contains unique HTML
          files that hold all of Huffman’s communications with each third party. Therefore,
          Huffman is unable to provide native format versions of the specific messages that
          were produced. By analogy, when it comes to producing redacted emails or
          documents, the common practice is to convert the email file to a PDF, make
          redactions, and produce the PDF, because one cannot apply redactions to native
          format computer files like HTML, .docx, or .eml files.3


2
    Plaintiff had produced her Twitter page before Defendant filed this motion.
3
    ECF No. 74 at 2.
                                                   2
         Case 6:18-cv-01019-JWB-TJJ Document 85 Filed 01/28/21 Page 3 of 5




          Defendant offers no authority for its demand that Plaintiff must produce her social media

data in native format, and the Court is aware of none.4 First, RFP No. 18 was silent on the issue

of format. Second, it is unclear when and how Defendant raised the issue, as the only evidence

offered is an email dated October 21, 2020 from defense counsel to Plaintiff’s counsel, which

states that the Facebook data Plaintiff had produced was not in native format.5 Although

Defendant correctly states that the Court’s Guidelines for Cases Involving Electronically Stored

Information [ESI] contemplate potential discovery and production of native format documents,

the Guidelines do not require it. Indeed, in describing how parties should prepare for a Rule 26(f)

conference, the Guidelines remind “parties and counsel . . . that, under Rule 34, if the requesting

party has not designated a form of production in its request, or if the responding party objects to

the designated form, the responding party must state the form it intends to use for producing

ESI.”6 The parties discussed the issue and submitted their planning report with the following ESI

agreement, now memorialized in the Court’s Scheduling Order:

          •      The parties agree that all information produced by either party shall initially
          be produced in paper or .pdf format. In the event either party wishes to discover
          ESI associated with a paper document, the party will notify the other party in
          writing and identify the specific document(s) by bates-number(s). The party
          requesting ESI will also identify the nature of ESI it is seeking and the format and
          media in which it would like the ESI produced. The parties will then confer in good


4
  Defendant cites a single case, Linnebur v. United Tel. Ass'n, No. 10-1379-RDR, 2011 WL
3490022 (D. Kan. Aug. 10, 2011). The case is not applicable. The documents at issue in that case
included organizational charts, e-mail, payroll files, and work performance evaluations, all of
which defendant maintained and could produce in native format without additional expense. The
plaintiff provided cogent and compelling reasons why it needed the documents in their native
format. Moreover, the Scheduling Order in the case included an express provision that plaintiff
had reserved her right to seek production of ESI in its native format. 2011 WL 3490022, at *1-2.
5
    See ECF No. 73-2 at 1. Defendant identifies this email as its golden rule letter.
6
 Guidelines ¶11 (found at http://ksd.uscourts.gov/wp-content/uploads/2015/10/Guidelines-for-
cases-involving-ESI-July-18-2013.pdf.).


                                                    3
          Case 6:18-cv-01019-JWB-TJJ Document 85 Filed 01/28/21 Page 4 of 5




          faith regarding the availability of the requested ESI, the proportionality of the
          request, and any expenses associated with the production of such information.7

          Third, Defendant offers no compelling reason why Plaintiff should be required to

produce the data in its native format. Defendant asserts it cannot verify the accuracy of the data

absent its production in native format. Defendant recognizes that Plaintiff would be forced to

incur an expense, and mentions in its reply its familiarity with a program that would cost

Plaintiff between $600 and $1200 and presumably would deliver the data in native format.

Defendant suggests that Plaintiff retain a vendor to avail itself of this program, at Plaintiff’s

expense. Defendant does not represent that it ever made this suggestion to or discussed the issue

of cost with Plaintiff. As such, Defendant has not complied with the parties’ agreement to

“confer in good faith regarding . . . the proportionality of the request, and any expenses

associated with the production of such information.”

          The Court finds that requiring Plaintiff to produce its social media data in native format is

inconsistent with the parties’ ESI agreement. Defendant offers no reason to doubt the accuracy of

the data Plaintiff has produced, and requiring Plaintiff to incur an additional expense is not

proportional to the needs of the case.

          Plaintiff has not requested that the Court award her costs and attorney’s fees associated

with defending this Motion to Compel. Because the Court is denying the motion, the Court must

award reasonable expenses unless the Court finds that the motion was substantially justified or

that other circumstances make an award of expenses unjust.6 The Court finds that under the

circumstances to date, an award of expenses would be unjust.


7
    Scheduling Order (ECF No.55) at 6.
6
    Fed. R. Civ. P. 37(a)(5)(B).


                                                    4
      Case 6:18-cv-01019-JWB-TJJ Document 85 Filed 01/28/21 Page 5 of 5




       IT IS HEREBY ORDERED that Defendant The Mirror, Inc.’s Motion to Compel

Plaintiff’s Amended Responses to Defendant’s First Requests for Production (ECF No. 72) is

DENIED.

       IT IS SO ORDERED.

       Dated this 28th day of January, 2021 at Kansas City, Kansas.




                                                       Teresa J. James
                                                       U. S. Magistrate Judge




                                              5
